NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     CHRISTA MAY, Plaintiff/Appellant,

                                        v.

                  MIKAELA PRIDDY, Defendant/Appellee.

                             No. 1 CA-CV 21-0674
                               FILED 10-20-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CV202100967
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Christa May, Kingman
Plaintiff/Appellant

Mikaela Priddy, Puyallup Washington
Defendant/Appellee
                             MAY v. PRIDDY
                            Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge James B. Morse Jr. and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1           Christa May contests the ownership of a dog Mikaela Priddy
took with her to Washington state. The superior court denied jurisdiction
and dismissed the case. May appeals. We affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2            Priddy lived in May’s home until Priddy moved to
Washington state in September 2021. Upon moving, Priddy took a dog that
lived with them in the shared home. May claims she attempted to stop
Priddy from taking the dog by suing in justice court, but justice court staff
directed her to superior court because the dispute was over ownership and
not money damages. May then filed suit in the superior court, which
dismissed her complaint for lack of jurisdiction. The court reasoned that it
does not have jurisdiction over claims valued less than $10,000 and May
needed to pursue her claim in justice or municipal court. May claims she
presented the superior court’s order to the justice court, but apparently
court staff again denied the availability of justice court jurisdiction. May
appealed and we have jurisdiction. A.R.S. 12-2101(A)(3).

                                DISCUSSION

¶3           May challenges the superior court’s dismissal of her
complaint for lack of jurisdiction. We review the issue de novo. Mitchell v.
Gamble, 207 Ariz. 364, 367, ¶ 6 (App. 2004).

¶4             The superior court reads May’s complaint as a request for
damages. But the complaint is better interpreted as a conversion action with
a request for declaratory judgment. “Conversion is the ‘act of wrongful
dominion or control over personal property in denial of or inconsistent with
the rights of another.’” Koss Corp. v. Am. Exp. Co., 233 Ariz. 74, 90, ¶ 52 (App.
2013) (citations omitted). A dog is personal property in Arizona.

¶5           Here, May claims that Priddy took the dog and fled the state.
If May is the rightful owner of the dog, then Priddy’s conduct would


                                       2
                              MAY v. PRIDDY
                             Decision of the Court

amount to an “act of wrongful dominion or control over personal
property.” See id. And May essentially asked the superior court to declare
her the rightful owner.

¶6            The Declaratory Judgments Act gives courts of record
(including the superior court) the “power to declare rights, status, and other
legal relations.” A.R.S. § 12-1831. While limited jurisdiction courts—like a
small claims court—have jurisdiction over damages claims regarding
property like a pet, they are unable to grant declaratory relief. But we are
not convinced that declaratory relief is available in a conversion action. See
Restatement (Second) of Torts § 927.

¶7             The superior court did not dismiss the case because the
requested relief—declaratory judgment—was unavailable. Rather, the
court determined it lacked jurisdiction because $10,000 is “the minimum
amount to be contested in the Superior Court.” This is incorrect. The
Arizona Constitution gives the superior court original jurisdiction over
property disputes of $1,000 or more unless jurisdiction is vested in another
court by law. Ariz. Const. art. 6, § 14(1), (3). And superior courts have
concurrent jurisdiction with justices of the peace when the amount at issue
is $10,000 or less. A.R.S. § 22-201(B). So a claim involving personal property
valued between $1,000 and $10,000 may be brought in either court.

¶8             May did not claim any dollar value for the dog. The only
indication in the record of the value of the property at issue is in the
Answer, filed in superior court. There Priddy alleged she paid $200 “to be
able to get” the dog. In short, while incorrect in its articulation of its ruling,
the superior court was correct in determining it lacks jurisdiction because
May failed to allege that at least $1,000 was at issue in her case.

                                CONCLUSION

¶9            We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3